13 N.Y.3d 777 (2009)
In the Matter of BARKER CENTRAL SCHOOL DISTRICT et al., Respondents,
v.
NIAGARA COUNTY INDUSTRIAL DEVELOPMENT AGENCY et al., Appellants, et al., Respondents.
In the Matter of TOWN OF SOMERSET et al., Respondents,
v.
NIAGARA COUNTY INDUSTRIAL DEVELOPMENT AGENCY et al., Appellants. (And Another Proceeding).
Court of Appeals of New York.
Submitted August 17, 2009.
Decided September 17, 2009.
Judge READ taking no part.
Motion by Independent Power Producers of New York, Inc. for leave to file a brief amicus curiae on the motion for leave to appeal herein granted and the brief is accepted as filed, and for leave to file a brief amicus curiae on the appeal herein granted, three copies of the brief to be served and an original and 24 copies filed within 30 days.